UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-7055


ERIC L. GREEN,

                     Plaintiff - Appellant,

              v.

WILCOX, Staff Member at Alexander Correction; STEERTS, Sgt. Unit Supervision
at Alexander Correction; POTEAT, Unit Manager for Alexander Correction;
POWELL, Asst. Unit Manager at Alexander Correction; WELCH, Sgt. for Unit at
Alexander Correction; BELL, Officer for Alexander Correction; CLAWSON,
Officer for Alexander Correction; WOOD, Nurse for Alexander Correction;
MITONEN, Kitchen Supervisor at Alexander Correction; HAMILTON, Kitchen
Supervisor at Alexander Correction; JOHN DOE, 1-2,

                     Defendants - Appellees,

              and

ERIC DYE, Asst. Warden; GAMEWELL, Staff Member at Alexander Correction,

                     Defendants.



Appeal from the United States District Court for the Western District of North Carolina, at
Statesville. Frank D. Whitney, Chief District Judge. (5:17-cv-00103-FDW)


Submitted: December 17, 2019                                Decided: December 19, 2019


Before KING, FLOYD, and HARRIS, Circuit Judges.
Dismissed by unpublished per curiam opinion.


Eric L. Green, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Eric L. Green seeks to appeal the district court’s order granting Defendants’ motion

for summary judgment as to his 42 U.S.C. § 1983 (2012) claim and declining to exercise

supplemental jurisdiction over the remaining state law claims. We dismiss the appeal for

lack of jurisdiction because the notice of appeal was not timely filed.

       Parties are accorded 30 days after the entry of the district court’s final judgment or

order to note an appeal, Fed. R. App. P. 4(a)(1)(A), unless the district court extends the

appeal period under Fed. R. App. P. 4(a)(5), or reopens the appeal period under Fed. R.

App. P. 4(a)(6). “[T]he timely filing of a notice of appeal in a civil case is a jurisdictional

requirement.” Bowles v. Russell, 551 U.S. 205, 214 (2007).

       The district court’s order was entered on the docket on March 25, 2019. The notice

of appeal was filed on July 16, 2019. ∗ Because Green failed to file a timely notice of appeal

or to obtain an extension or reopening of the appeal period, we dismiss the appeal. We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                                 DISMISSED




       ∗
         For the purpose of this appeal, we assume that the date appearing on the notice of
appeal is the earliest date it could have been delivered to prison officials for mailing to the
court. Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266, 276 (1988).



                                              3